TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00454-CR


Ernesto Amador Sanchez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 04-771-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant seeks to appeal from the trial court's judgment convicting him of
aggravated sexual assault.  According to the trial court's judgment, appellant pled guilty to the
charge in exchange for a twenty-five year sentence and the waiver of two other charges.  On
March 22, 2005, the trial court entered a judgment in accordance with that agreement.  Appellant
filed his notice of appeal on May 10, 2008.  The trial court has certified that the cause was a plea
bargain case and that appellant has no right of appeal.  See Tex. R. App. P. 25.2(d); see also Tex. R.
App. P. 26.2 (notice of appeal must be filed within thirty days of date sentence is imposed).  Thus,
the appeal is dismissed.  See Tex. R. App. P. 25.2(d).



					___________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   August 29, 2008
Do Not Publish